DETAILED ACTION
This office action is a response to the application 16/512,858 filed on July 16, 2019.
Claims 1-20 are pending.
Claims 1-16, 19 and 20 are rejected.
Claim 17 and 18 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beliles, Jr et al. U.S. Patent Application Publication 2006/0271658, hereinafter Beliles, in view of Cheng et al. U.S. Patent Application Publication 2017/0201461, hereinafter Cheng.

Regarding Claim 1, Beliles discloses a method (Abstract; Figure 1-3) comprising:
monitoring, with a computing system, at least one of network traffic across one or more network nodes or utilization of the one or more network nodes, wherein at least one of routing of the network traffic across the one or more network nodes or utilization of the one or more network nodes is controlled based at least in part on a first demand classification (Paragraph [0021] Edge devices 104 include network-based input/output devices, which have the capability of recognizing abnormal conditions such as motion, change in the form of monitored objects, smoke, fire, etc. During normal conditions, the data output rate can be kept low; Paragraph [0024] Under normal conditions, edge device 104 generates data at the normal output rate. The priority, security level, route, and/or destination of the data is also normal.)
determining, with the computing system, whether at least one trigger event associated with a second demand classification has occurred (Paragraph [0021-0024] edge devices 104 include network-based input/output devices, which have the capability of recognizing abnormal conditions such as motion, change in the form of monitored objects, smoke, fire, etc. In an embodiment of the invention, edge device 104 may be capable of detecting an abnormal condition, such as motion, alarms, smoke, a physical security breach, etc., via event/state change detector 204 and then by varying the data output rate may signal priority, security level, route, and/or destination changer 206 that an event has occurred. Event/state change detector 204 may 
and in response to a determination that the at least one trigger event has occurred, adjusting, with the computing system, at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the second demand classification (Paragraph [0021-0024] On detecting an abnormal condition, the data output rate may be varied. At step 304, event/state change detector 204 detects an event associated with the data that is not a network-based event. In an embodiment of the invention, the event may be detected, based on the varied data output rate or through other means such as a door opening or closing, etc via a sensor. In another embodiment of the invention, event/state change detector 204 may detect an event, based on the data type being transmitted, or the bandwidth being used by the data. At step 306, priority, security level, route, and/or destination changer 206 changes the priority, security level, route, and/or destination of the data, based on the detected event or state change. In an embodiment of the invention, the priority bit(s) settings, security level, route, and/or destination of the data may be changed to the highest or the next higher level, if an event is detected in the data. The priority may also be decreased if an event, that was detected earlier, is absent from the data. By changing the priority, security level, route, and/or destination of the data priority, security level, route, and/or destination changer 206 communicates to other devices the change in the importance of the data being transferred. In an embodiment of the invention, priority, security level, route, and/or 
Beliles readily discloses the limitations of Claim 1 including monitoring network traffic across one or more network nodes or utilization of one or more network nodes, determining a trigger event associated with a second demand classification and adjusting routing of the network traffic but fails to explicitly disclose adjustments of the utilization of the one or more network nodes, based at least in part on the second demand.
However, Cheng more specifically teaches adjustments of the utilization of the one or more network nodes, based at least in part on the second demand (Paragraph [0065 and 0089-0090] Safety related packets and/or emergency related packets transmitted by a high priority vehicle/UE 410 (e.g., ambulance, police vehicle, fire truck) may be assigned the highest priority (e.g., lower PPPP values), whereas packets from vehicle/UEs 406, 408, 412, 414 associated with “nominal” vehicle operations may be assigned lower priority (e.g., higher PPPP values). The packets with the higher priority may be transmitted before transmitting the packets with the lower priority;  For source based priority, some V2X applications may be configured to accommodate vehicles/UEs having a higher priority (e.g., ambulances, police cars, fire trucks). In an aspect, different vehicles/UEs may be associated with respective priorities, and thus a data packet from a particular vehicle/UE may be associated with a corresponding priority of the vehicle/UE. Examples may include emergency situations where the high priority vehicle/UE 410 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beliles with the teachings of Cheng. 

Regarding Claim 2, Beliles in view of Cheng disclose the method of Claim 1. Beliles in view of Cheng further disclose wherein the one or more network nodes are shared among multiple users (Beliles Paragraph [0012 and 0031]; Cheng Figure 1, 3 and 4; Paragraph [0005 and 0063]).

Regarding Claim 6, Beliles in view of Cheng disclose the method of Claim 1. Beliles in view of Cheng further disclose wherein the network traffic across the one or more network nodes comprises at least one of data traffic, audio traffic, or video traffic (Beliles Paragraph [0024-0025] Various types of traffic including data traffic and video traffic; Cheng Paragraph [0005 and 0062-0064] Various types of traffic). 


Regarding Claim 19, see rejection of Claim 1. Claim 1 is a method claim corresponding to the apparatus of Claim 19 with the same features. Therefore the same rejection applies as the rejection of Claim 1. See Figure 2 and Paragraph [0034-0036] of Beliles and Figure 3, 8 and 9 of Cheng for corresponding structure.

Regarding Claim 20, see rejection of Claim 1. Claim 1 is a method claim corresponding to the system of Claim 20 with the same features. Therefore the same rejection applies as the rejection of Claim 1. See Figure 2 and Paragraph [0034-0036] of Beliles and Figure 3, 8 and 9 of Cheng for corresponding structure.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Beliles in view of Cheng as applied to claim 1 above, and further in view of Stevens et al. U.S. Patent Application Publication 2014/0064080, hereinafter Stevens.

Regarding Claim 3, Beliles in view of Cheng disclose the method of Claim 1. Beliles in view of Cheng disclose monitoring and adjustment of traffic and disclose normal and abnormal traffic but fail to explicitly disclose wherein the first demand classification is a default demand classification.
However, Stevens more specifically teaches wherein the first demand classification is a default demand classification (Paragraph [0034] Initial terminal node may communicate its initial traffic classification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beliles in view of Cheng with the teachings of Stevens. Stevens provides a solution which enables providing the traffic classification at early stages of an application or communication session to achieve efficient, robust, reliable and flexible broadband services, which meet QoS bandwidth requirements in shared bandwidth networks. The method enables the traffic classification and priority handling to be initiated at start of traffic flow, thus expediting proper handling of the data packets of traffic 

Regarding Claim 4, Beliles in view of Cheng disclose the method of Claim 1. \ Beliles in view of Cheng disclose monitoring and adjustment of traffic and disclose normal and abnormal traffic but fail to explicitly disclose wherein the first demand classification and the second demand classification are each associated with one or more rules for controlling at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes.
However, Stevens more specifically teaches wherein the first demand classification and the second demand classification are each associated with one or more rules for controlling at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes (Paragraph [0034-0044] he determination of the factor N may be based on a flexible set of configurable rules that can be set, where the configuration of such rules would be based on an analysis of the data traffic associated with the different applications or communications sessions targeted for classification. For example, the determined value may vary over time as a function of the typical data traffic of the different applications or communications sessions targeted for classification. Once the initial N packets of the flow are evaluated the terminal node determines whether to reclassify the traffic flow (Step 307), and, in the event that the evaluations dictate a different classification than initially applied, the terminal node will reclassify the traffic flow accordingly (Step 309). This further analysis and determination may be made, for example, based on one or more of a number of factors, based on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beliles in view of Cheng with the teachings of Stevens. Stevens provides a solution which enables providing the traffic classification at early stages of an application or communication session to achieve efficient, robust, reliable and flexible broadband services, which meet QoS bandwidth requirements in shared bandwidth networks. The method enables the traffic classification and priority handling to be initiated at start of traffic flow, thus expediting proper handling of the data packets of traffic flow. The method enables priority of the data flow between TCP performance enhancing proxy (PEP) endpoints to be updated or modified in a manner that avoids unnecessary retransmissions, loss or added latency (Stevens Abstract; Paragraph [0007-0010]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beliles in view of Cheng as applied to claim 1 above, and further in view of Tofighbakhhsh et al. U.S. Patent Application Publication 2010/0161802, hereinafter Tofighbakhhsh.

Regarding Claim 5, Beliles in view of Cheng disclose the method of Claim 1. Beliles in view of Cheng disclose monitoring and adjustment of traffic and disclose normal and abnormal traffic but fail to explicitly disclose monitoring, with the computing system, at least one of adjusted routing of network traffic across the one or more network nodes or adjusted utilization of the one or more network nodes; determining, with the computing system, whether the at least 
However, Tofighbakhhsh more specifically teaches monitoring, with the computing system, at least one of adjusted routing of network traffic across the one or more network nodes or adjusted utilization of the one or more network nodes; determining, with the computing system, whether the at least one trigger event associated with the second demand classification has ended; and based on a determination that the at least one trigger event associated with the second demand classification has ended, adjusting, with the computing system, at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the first demand classification (Figure 5; Paragraph [0073- ] Service update request in which if a service change request relates to a QoS, the IPCRF 128 can pass information relating to a granted service change request to an SGSN 118 and/or a GGSN 120 to adjust the flow of packets through the respective nodes. The IPCRF 128, or another node working with the IPCRF 128 can instruct other nodes to provide the requested services and/or service levels. the IPCRF 128 can monitor the communication, or receive data relating to the communication, to determine if the updated service is being utilized by the device 104. For example, the IPCRF 128 can determine if communications are idle, i.e., if the network resources are being utilized appropriately. In some embodiments, the IPCRF 128 determines, or gathers data that indicates, whether the communications have been idle for a designated time period. In some embodiments, the IPCRF 128 determines, or gathers data that indicates, whether 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beliles in view of Cheng with the teachings of Tofighbakhhsh. Tofighbakhhsh provides a solution which allows a user to initiate a quality of service (QoS) request on behalf of a specific data session at the device, maintains and delivers quality services to customers. The system allows the device to secure instant session-based service change requests in accordance with expectations for user-initiated service options. The method ensures flexible and dynamic user traffic management through session-based QoS level change requests, and satisfy user's expectations met by instantly and dynamically accommodating requests for network resources according to device needs (Tofighbakhhsh Abstract; Paragraph [0001-0006]).

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Beliles in view of Cheng as applied to claim 1 above, and further in view of Miller et al. U.S. Patent Application Publication 2016/0150366, hereinafter Miller.

Regarding Claim 7, Beliles in view of Cheng disclose the method of Claim 1. Beliles in view of Cheng further disclose wherein the at least one trigger event associated with the second at least one of a failure of the one or more network nodes, a customer creating network traffic across the one or more network nodes or utilizing the one or more network nodes, 
a user event creating network traffic across the one or more network nodes or utilizing the one or more network nodes (Beliles Paragraph [0002, 0007-0008 and 0019] Environmental systems and events; Cheng Paragraph [0041 and 0064-0068] Emergency related packets),
 an environmental event causing network traffic to be created across the one or more network nodes or utilization of the one or more network nodes ((Beliles Paragraph [0002, 0007-0008 and 0019] Environmental systems and events; Cheng Paragraph [0041 and 0064-0068] Emergency related packets), 
an emergency event causing network traffic to be created across the one or more network nodes or utilization of the one or more network nodes (Beliles Paragraph [0002, 0007-0008 and 0019] Environmental systems and events; Cheng Paragraph [0041 and 0064-0068] Emergency related packets), a location event creating network traffic across the one or more network nodes or utilizing the one or more network nodes, an unanticipated increase in at least one of the network traffic across the one or more network nodes or the utilization of one or more network nodes, or an anticipated increase in at least one of the network traffic across the one or more network nodes or the utilization of the one or more network nodes. 
Beliles in view of Cheng disclose various trigger events that are possible but fails to explicitly disclose an unanticipated increase in at least one of the network traffic across the one or more network nodes or the utilization of one or more network nodes, or an anticipated increase in at least one of the network traffic across the one or more network nodes or the utilization of the one or more network nodes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beliles in view of Cheng with the teachings of Miller. Miller provides a solution which enables providing access class barring functionality to mitigate congestion, and causing access delays for new arriving emergency responders. The method allows the communication system to provide an access control scheme that is automatically enabled and provide system-wide policy and control for proactively controlling network access in an effective manner (Miller Abstract; Paragraph [0001-0006 and 0016-0019]).

Regarding Claim 8, Beliles in view of Cheng and Miller disclose the method of Claim 7. Beliles in view of Cheng and Miller further disclose wherein the customer creating network traffic across the one or more network nodes or utilizing the one or more network nodes at least one of one or more emergency responders, one or more business customers, one or more government customers, one or more residential customers, one or more devices, one or more machine-to-machine devices, or one or more Internet of Things devices (Beliles Paragraph [0002, 0007-0008 and 0019] Environmental systems and events; Cheng Paragraph [0041 and 0064-0068] Emergency related packets; Miller Paragraph [0002-0005 and 0036]).

Regarding Claim 9, Beliles in view of Cheng and Miller disclose the method of Claim 7. Beliles in view of Cheng and Miller further disclose wherein the user event creating network traffic across the one or more network nodes or utilizing the one or more network nodes comprises at least one of a user indicating a specific location to save data, a user indicating one or more routes to transmit network traffic, a user indicating one or more resources to utilize, or a user indicating network traffic to prioritize (Beliles Paragraph [0002, 0007-0008 and 0019] Environmental systems and events; Cheng Paragraph [0041 and 0064-0068] Emergency related packets; Miller Paragraph [0002-0005, 0017 and 0036]).

Regarding Claim 10, Beliles in view of Cheng and Miller disclose the method of Claim 7. Beliles in view of Cheng and Miller further disclose wherein the environmental event causing network traffic to be created across the one or more network nodes or utilization of the one or more network nodes comprises at least one of a storm, a fire, a hurricane, a tornado, a flood, an earthquake, a tsunami, a thunderstorm, a snowstorm, or a rockslide (Beliles Paragraph [0002, 0007-0008 and 0019] Environmental systems and events; Cheng Paragraph [0041 and 0064-0068] Emergency related packets; Miller Paragraph [0002-0005, 0017 and 0036]) .

Regarding Claim 11, Beliles in view of Cheng and Miller disclose the method of Claim 7. Beliles in view of Cheng and Miller further disclose wherein the emergency event causing network traffic to be created across the one or more network nodes or utilization of the one or more network nodes comprises at least one of a fire, a medical emergency, a police emergency, a storm, a hurricane, a tornado, a flood, an earthquake, a tsunami, a thunderstorm, a snowstorm, or a rockslide (Beliles Paragraph [0002, 0007-0008 and 0019] Environmental systems and events; Cheng Paragraph [0041 and 0064-0068] Emergency related packets; Miller Paragraph [0002-0005, 0017 and 0036]). 

Regarding Claim 12, Beliles in view of Cheng and Miller disclose the method of Claim 7. Beliles in view of Cheng and Miller further disclose wherein the anticipated increase in at least one of the network traffic across the one or more network nodes or the utilization of the one or more network nodes comprises at least one of an anticipated increase in the number of users in one location or an anticipated increase in the utilization of resources in one location (Beliles Paragraph [0002, 0007-0008 and 0019] Environmental systems and events; Cheng Paragraph [0041 and 0064-0068] Emergency related packets; Miller Paragraph [0002-0005, 0017 and 0036]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Beliles in view of Cheng as applied to claim 1 above, and further in view of Ko et al. U.S. Patent Application Publication 2011/0267952, hereinafter Ko.

Regarding Claim 13, Beliles in view of Cheng disclose the method of Claim 1. Beliles in view of Cheng disclose various adjustments with respect to routing and utilization of network traffic but fail to explicitly disclose wherein adjusting, with the computing system, at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the second demand classification comprises at least one of: sending, with the computing system, a technician to repair or add one or more network nodes based at least in part on the second demand classification; load balancing, with the computing system, the network traffic over the one or more network nodes based at least in part on the second demand classification; prioritizing, with the computing system, the network traffic based at least in part on the second demand classification; rerouting, with the computing system, the network traffic based at least in part on the second demand classification; creating, with the computing system, one or more parallel paths through a network based at least in part on the second demand classification; or filtering out, with the computing system, duplicative network traffic based at least in part on the second demand classification.
However, Ko more specifically teaches wherein adjusting, with the computing system, at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the second demand classification comprises at least one of: sending, with the computing system, a technician to repair or add one or more network nodes based at least in part on the second demand classification; load balancing, with the computing system, the network traffic over the one or more network nodes based at least in part on the second demand classification; prioritizing, with 
rerouting, with the computing system, the network traffic based at least in part on the second demand classification (Figure 11; Paragraph [0005 and 0022-0026] trigger a rerouting to redirect the flow (or one or more other flows) to another available route. For example, the source switch 108 can initially communicate the flow via the switch 112, detect a latency condition along that route, and therefore reroute the flow through the switch 114 based on a latency map of the LAN 102); 
creating, with the computing system, one or more parallel paths through a network based at least in part on the second demand classification; or filtering out, with the computing system, duplicative network traffic based at least in part on the second demand classification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beliles in view of Cheng with the teachings of Ko. Ko provides a solution in which rerouting logic adjusts the routing of the flows through the switch, so that the adjusted routing lowers the latency of the higher latency route, thus dynamically adjusting the routing based on latency distributions and changes in the network (Ko Abstract; Paragraph [0001-0005]).

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beliles in view of Cheng as applied to claim 1 above, and further in view of Golic U.S. Patent Application Publication 2010/0284282, hereinafter Golic.

Regarding Claim 14, Beliles in view of Cheng disclose the method of Claim 1. Beliles in view of Cheng disclose monitoring of network traffic but fail to disclose determining, with the computing system, whether the at least one trigger event is occurring based at least in part on utilization of one of a block sampling technique or a sliding window sampling technique.
However, Golic teaches determining, with the computing system, whether the at least one trigger event is occurring based at least in part on utilization of one of a block sampling technique or a sliding window sampling technique (Figure 4-7; Paragraph [0065-0067, 0094 and 0115] sliding windows, i.e. time intervals which are sliding in time. Particularly, a time interval of a length T (greater than .DELTA.T) that is sliding in time, is defined. The time interval of length T, starting from an initial position, each time advancing of .tau. units of time (delay), where is a given parameter. If .DELTA.T is static, i.e., fixed, then T and .tau. can be defined as fixed integer multiples of .DELTA.T. If .DELTA.T is dynamic, i.e., variable in time, then it is assumed that each sliding window contains an integer number of short time intervals and approximately has the same length T; Sliding windows can be easily applied to aggregated data; Paragraph [0129] Sampling techniques utilizing sliding window for detecting anomalous traffic due to various network attacks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beliles in view of Cheng with the teachings of Golic. Golic provides a solution in which anomaly detection which provides increased reliability, and reduced computational complexity and memory requirements can be efficiently performed in packet switched communication system (Golic Abstract; Paragraph [0020-0023]).

Regarding Claim 15, Beliles in view of Cheng disclose the method of Claim 1. Beliles in view of Cheng disclose monitoring of network traffic but fail to disclose wherein a sampling interval for block sampling or for sliding window sampling is 8 seconds or less.
However, Golic teaches wherein a sampling interval for block sampling or for sliding window sampling is 8 seconds or less (Figure 4-7; Paragraph [0065-0067, 0094 and 0115] sliding windows, i.e. time intervals which are sliding in time. Particularly, a time interval of a length T (greater than .DELTA.T) that is sliding in time, is defined. The time interval of length T, starting from an initial position, each time advancing of .tau. units of time (delay), where is a given parameter. If .DELTA.T is static, i.e., fixed, then T and .tau. can be defined as fixed integer multiples of .DELTA.T. If .DELTA.T is dynamic, i.e., variable in time, then it is assumed that each sliding window contains an integer number of short time intervals and approximately has the same length T; Sliding windows can be easily applied to aggregated data; Paragraph [0129] Sampling techniques utilizing sliding window for detecting anomalous traffic due to various network attacks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beliles in view of Cheng with the teachings of Golic. Golic provides a solution in which anomaly detection which provides increased reliability, and reduced computational complexity and memory requirements can be efficiently performed in packet switched communication system (Golic Abstract; Paragraph [0020-0023]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Beliles in view of Cheng as applied to claim 1 above, and further in view of Anerousis et al. U.S. Patent Application Publication 2017/0054641, hereinafter Anerousis.

Regarding Claim 16, Beliles in view of Cheng disclose the method of Claim 1. Beliles in view of Cheng briefly disclose anticipated traffic such as emergency events (Beliles Paragraph [0012]; Cheng Paragraph [0068]) but fail to explicitly disclose estimating, with the computing system, at least one of an amount of anticipated network traffic across the one or more network nodes or an amount of anticipated utilization of the one or more network nodes based at least in part on the at least one trigger event; and based on the at least one of the estimated amount of anticipated network traffic across the one or more network nodes or the estimated amount of anticipated utilization of the one or more network nodes, adjusting, with computing system, at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the second demand classification associated with the at least one trigger event. 
However, Anerousis more specifically teaches estimating, with the computing system, at least one of an amount of anticipated network traffic across the one or more network nodes or an amount of anticipated utilization of the one or more network nodes based at least in part on the at least one trigger event  and based on the at least one of the estimated amount of anticipated network traffic across the one or more network nodes or the estimated amount of anticipated utilization of the one or more network nodes, adjusting, with computing system, at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the second demand classification associated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beliles in view of Cheng with the teachings of Anerousis. Anerousis provides a solution which enables performing cloud computing for enabling convenient and on-demand network access to a shared pool of configurable computing resources that can be rapidly provisioned and released with minimal management effort or interaction with a provider of service. The method allows a cloud consumer to unilaterally provision computing capabilities as needed automatically without .

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 17, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim “wherein adjusting, with the computing system, at least one of the routing of the network traffic across the one or more network nodes or the utilization of the one or more network nodes, based at least in part on the second demand classification comprises: determining at least one of a first part of the network traffic associated with the trigger event across the one or more network nodes or a first set of the one or more network nodes associated with the trigger event; determining at least one of a second part of the network traffic unassociated with the trigger event across the one or more network nodes or a second set of the one or more network nodes unassociated with the trigger event; and adjusting at least one of the routing of the first part of the network traffic associated with the trigger event across the one or more network nodes or the utilization of the first set of the one or more network nodes associated with the trigger event, based at least in part on one or more first rules contained 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.
	Claim 18 would also be allowable since it depends upon indicated allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414